—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated February 23, 2001, which denied his motion to vacate his default and granted the defendants’ separate cross motions to dismiss the complaint.
Ordered that the order is affirmed, with costs.
In an order dated June 12, 2000, the Supreme Court, Nassau County, set July 7, 2000, as the deadline for the plaintiff to renew his motion to restore his case to the trial calendar. No such motion was made until September 2000. In seeking to vacate his default in complying with the court-imposed deadline, the plaintiff failed to provide a reasonable excuse for the failure to move on a timely basis (see Matter of C.N.A. v Jae Jim Shim, 290 AD2d 438; Lopez v Imperial Delivery Serv., 282 AD2d 190; Parker v City of New York, 272 AD2d 310). Accordingly, the Supreme Court providently exercised its discretion in refusing to vacate the plaintiffs default. Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.